DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP08-39878) in view of Moehle (3,540,671).

With respect to claim 1, Shibata et al. teaches in Fig. 1 a tape supplying device (1) that supplies a printing tape (3) from a tape roll (2) having the printing tape (3) wound therein to a tape printing device (12), the tape supplying device (5) comprising: a roll supporting part (4) that supports the tape roll (2) in a posture in which a rotation axis (about shaft 4) of the tape roll (2) crosses a mounting surface (a side wall of the printer) on which the tape printing device (12) and the tape supplying device (1) are mounted (as 12 and 1 are mounted on a side surface of a 
Shibata et al. remains silent regarding the tape supplying device suppling the printing tape to the tape printing device in a state in which the tape supplying device is not installed on the tape printing device.
Moehle teaches a similar tape web supply being structurally independent from a tape processing apparatus, like a printer, e.g. a tape supplying device (2) suppling a tape (1) to the a device (14) in a state in which the tape supplying device (2) is not installed on the device (14).
It would have been obvious to one of ordinary skill in the before the effective filing of the instant invention to modify the tape supplying device of Shibata et al. to be structurally independent from the printer as taught by Moehle because such a modification provides structure that overcomes and removes web breakage and difficulties when feeding a web like material, Col. 1 lines 44-57, thereby improving the printing capabilities of Shibata et al.. 

	With respect to claim 2, Shibata et al. teaches in Fig. 1 further comprising: a pedestal part (22) that rotatably supports the roll supporting part (4).

With respect to claim 3, Shibata et al. teaches in Fig. 3 a tape printing system  comprising: a tape printing device (12); and a tape supplying device (1) that supplies a printing tape (3) from a tape roll (2) having the printing tape (3) wound therein to a tape printing device (12), wherein the tape supplying device (1) includes a roll supporting part (4) that supports the tape roll (2) in a posture in which a rotation axis (along the shaft of 4) of the tape roll (2) crosses a mounting surface (a side wall of the printer) on which the tape printing device (12) and the tape 
Shibata et al. remains silent regarding the tape supplying device suppling the printing tape to the tape printing device in a state in which the tape supplying device is not installed on the tape printing device.
Moehle teaches a similar tape web supply being structurally independent from a tape processing apparatus, like a printer, e.g. a tape supplying device (2) suppling a tape (1) to the a device (14) in a state in which the tape supplying device (2) is not installed on the device (14).
It would have been obvious to one of ordinary skill in the before the effective filing of the instant invention to modify the tape supplying device of Shibata et al. to be structurally independent from the printer as taught by Moehle because such a modification provides structure that overcomes and removes web breakage and difficulties when feeding a web like material, Col. 1 lines 44-57, thereby improving the printing capabilities of Shibata et al..

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853